Citation Nr: 1230298	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD) than the 10 percent assigned effective from September 1, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1982 to August 2004.

The appeal comes before the Board of Veterans' Appeals  (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in pertinent part granting service connection for GERD and hemorrhoids and assigning initial ratings for these disorders. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 videoconference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.

The Board previously remanded the case three times for required additional development, in February 2008, in July 2010,  and in March 2012, in each instance resolving additional claims then on appeal. The case now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in its instructions to the RO in its July 2010 remand required RO consideration of irritable bowel syndrome (IBS) as well as GERD under 38 C.F.R. § 4.114. This was based on 38 C.F.R. § 4.114, which provides that ratings for conditions inclusive of IBS and GERD are not to be combined, but rather a rating is to be assigned based on the predominant disability picture with an evaluation raised to the next higher rating where the overall disability severity warrants. The Veteran is service-connected for both IBS and GERD. The ratings of these service-connected disabilities are thus intertwined, and one cannot be effectively rated without rating the other. Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

The Veteran and his representative have contended that a higher disability rating is warranted including based on IBS symptoms. The Board in its March 2012 remand considered RO re-rating of the IBS to be relevant to the claim for increased rating for GERD based on their intertwined rating under 38 C.F.R. § 4.114. The Board agrees that the AMC was remiss in not fulfilling this aspect of the remand instructions, and that this resulted in failure of the AMC to substantially comply with the remand. Substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Remand is thus in order for RO or AMC readjudication of the claim, including re-rating the Veteran's IBS.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claim. 

2. Thereafter, readjudicate the rating to be assigned for service-connected GERD and IBS in accordance with the provisions of 38 C.F.R. § 4.114 . Specifically, a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture. Pursuant to that regulation, the rating decision should reflect consideration of elevation to the next higher code disability level (e.g., 30 percent rating versus 20 percent rating), if the severity of the overall disability warrants such elevation. However, staged ratings must still be considered for this initial rating claim. Fenderson v. West, 12 Vet. App. 119 (1999). If the benefit sought the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


